LAED -247-1stSA (3/15/19)   Case 2:04-cr-00023-MLCF Document 52 Filed 10/05/20 Page 1 of 1
                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF LOUISIANA

           UNITED STATES OF AMERICA                                             *        CRIMINAL DOCKET
           VERSUS                                                                        CASE NO. 04-cr-23
          CHRISTOPHER A GARNER                                                  *        USM NO. 28754-034

           Date of Previous Judgment: Nov. 4, 2010                                       Defendant’s Attorney: Samantha Kuhn

                                       ORDER FOR SENTENCE REDUCTION
                              PURSUANT TO SECTION 404 OF THE FIRST STEP ACT OF 2018

         Upon motion of ☐ the defendant ☐ the Director of the Bureau of Prisons ☐ the Court for a reduction in
         the term of imprisonment imposed based on the modification of statutory penalties by sections 2 or 3 of
         the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372), as if sections 2 and 3 of the Fair
         Sentencing Act of 2010 were in effect at the time the defendant’s offense was committed: Having
         considered such motion, and taking into account Section 404 of the First Step Act of 2018, to the extent
         it is applicable, and the sentencing factors from Title 18 USC 3553(a),

         IT IS ORDERED that the motion is:
           ☐ GRANTED and the defendant’s previously imposed sentence of imprisonment of
               ________________
               48 months        as to count(s) ____________
                                               1 and 2      is reduced to ___________________.
                                                                          24 months
           ☐ DEFERRED pending supplemental briefing and/or a hearing.
            ☐ DENIED after complete review of the motion on the merits.
         The defendant’s total term of imprisonment as to all count(s) is ____________________________.
                                                                          24 months

         The defendant’s term of supervised release:
          ☐ REMAINS as previously ordered.
            ☐ is REDUCED to ____________________________.
         COURT DETERMINATIONS OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018
          Prior Statutory Minimum: N/A                                          Amended Statutory Minimum: N/A
          Prior Guideline Range: Maximum 36 months re Counts 1 and 2            Amended Guideline Range:                  Maximum 36 mts re Count 1 and 12 mts re Count 2



          Prior Sentence: 24 months each on Counts 1 and 2, to run concurrently Amended Sentence: 12 months each on Counts 1 and 2, to run concurrently
          Prior Supervised Release: None as to revocation sentence              Amended Supervised Release: None as to revocation sentence

            Comments (if applicable):
            Under Section 404 of the First Step Act, the defendant is eligible for a reduction of the sentence
            imposed in connection with the revocation of his supervised release in Criminal Action No. 04-23
            (Rec.Doc. 43). The defendant's revised sentence is 24 months as to all counts. As indicated when the
            revocation sentence was imposed, this 24-month sentence shall run consecutive to the sentence
            imposed on the defendant in Orleans Parish Criminal District Court Docket Number 486-543-H.

            The Clerk of Court shall terminate the defendant's pending motion (Rec.Doc. 44) in light of this Order.
         Except as provided above, all provisions of the judgment dated _________
                                                                            Nov. 4, 2010 shall remain in effect. The
         reduced sentence shall be effective 10 days following the date of this order indicated below.

         IT IS SO ORDERED.

         October 5, 2020                                                __________________________________________
         ORDER DATE                                                     UNITED STATES DISTRICT JUDGE
